Citation Nr: 0809315	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.

2.  Entitlement to an initial compensable disability rating 
for a cervical spine disability, prior to June 9, 2005, and 
in excess of 10 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral knee chondromalacia with 
degenerative changes, prior to February 21, 2007; and in 
excess of 10 percent for right knee chondromalacia with 
degenerative changes and 10 percent for left knee 
chondromalacia with degenerative changes as of February 21, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision and 
subsequent rating actions dated in March 2007 and August 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In May 2003, the RO held that service connection was 
warranted for a bilateral knee disability, a cervical spine 
disability, and hypertension.  The veteran's bilateral knee 
chondromalacia with degenerative changes was rated as 10 
percent disabling and his cervical spine disability and 
hypertension were rated as noncompensable.  The veteran 
appealed the assigned disability ratings.  In March 2007, the 
RO held that separate 10 percent disability ratings were 
warranted for each knee, effective February 21, 2007.  
Additionally, the RO held that the veteran's cervical spine 
disability warranted a 10 percent disability rating, 
effective February 21, 2007.  In August 2007, the RO 
revisited the matter and held that the veteran's cervical 
spine disability warranted a 10 percent disability rating, 
effective June 9, 2005.


FINDINGS OF FACT

1.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 100 or more; or, systolic pressure 
predominantly 160 or more.  The record also does not contain 
evidence of a history of diastolic pressure predominantly 100 
or more that requires continuous medication for control.

2.  Prior to June 9, 2005, the veteran's cervical spine 
disability was characterized by slight limitation of motion.

3.  The veteran's cervical spine disability is productive of 
no more than slight limitation of motion; forward flexion is 
not limited to between 15 degrees and 30 degrees; and the 
combined range of motion of the cervical spine has not been 
documented to be 170 degrees or less.  There is no objective 
evidence of intervertebral disc syndrome, muscle spasm, 
guarding, or localized tenderness resulting in an abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

3.  Throughout the pendency of this appeal, the veteran's 
right knee chondromalacia with degenerative changes has been 
manifested by x-ray evidence of degenerative joint disease 
and complaints of pain on motion.  Flexion, at its worst, has 
been limited to 125 degrees.  There is no objective evidence 
of limitation of extension, or instability or subluxation.

4.  Throughout the pendency of this appeal, the veteran's 
left knee chondromalacia with degenerative changes has been 
manifested by x-ray evidence of degenerative joint disease 
and complaints of pain on motion.  Flexion, at its worst, has 
been limited to 125 degrees.  There is no objective evidence 
of limitation of extension, or instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 
(2007).

2.  The criteria for an initial disability rating of 10 
percent, but no higher, for a cervical spine disability have 
been met for the entire period of the appeal.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2002); C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).

3.  Prior to February 21, 2007, the criteria for an initial 
disability rating of 10 percent for right knee chondromalacia 
with degenerative changes have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5010, 5014 
(2007).

4.  Prior to February 21, 2007, the criteria for a separate 
initial disability rating of 10 percent for left knee 
chondromalacia with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 
5010, 5014 (2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for right knee chondromalacia with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.17a, DCs 5010, 5014, 5257, 5260, 5261 
(2007).

6.  The criteria for an initial disability rating in excess 
of 10 percent for left knee chondromalacia with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.17a, DCs 5010, 5014, 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2003, March 2006, and January 2007 
letters, with respect to the initial claims of entitlement to 
service connection and the subsequent claims of entitlement 
to increased disability ratings.  The March 2006  and January 
2007 letters also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for the disabilities at issue.  Consequently, 
Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2003, March 2006, and January 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to an initial compensable evaluation for 
hypertension, entitlement to an initial rating in excess of 
10 percent for a cervical spine disability, entitlement to an 
initial disability rating in excess of 10 percent for right 
knee chondromalacia with degenerative changes, and 
entitlement to an initial disability rating in excess of 10 
percent for left knee chondromalacia with degenerative 
changes any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2003, prior to 
the adjudication of the matter in May 2003.  Additionally, 
the record contains March 2007 and August 2007 supplemental 
statements of the case following the March 2006 and January 
2007 letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2003, March 2006, and January 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from The 
Medical Center of Aurora, Scott K. Cunnigham, M.D., Orchard 
Family Practice, University of Colorado Health Sciences 
Center, and Rocky Mountain Internal Medicine, and VA 
examination reports dated in January 2003 and February 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hypertension
The veteran's hypertension has been rated as noncompensable 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic 
Code 7101 provides for a 10 percent rating for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
For a 40 percent rating, diastolic pressure must be 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure predominantly 130 or more.  The note under 
this code explains that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm., or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, including Note 1 (2007).

The aforementioned criteria do not support a compensable 
rating for the veteran's hypertension.  This is based on the 
medical evidence which fails to show diastolic pressure 
readings predominantly 100 or more, or systolic pressure 
readings predominantly 160 or more.  There is also no 
indication that the veteran has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control of his hypertension.  Although during 
this appeal the veteran was prescribed medication for his 
hypertension, at no point has the medical evidence 
demonstrated that his hypertension resulted in diastolic 
pressure predominantly of 100 or more.  

In January 2003, the veteran's blood pressure was recorded at 
151/89, 144/92, 161/92, and 149/89.  Upon VA examination in 
January 2003, his blood pressure was 140/100 in both arms.  
Upon repeat examination it was 138/96, in the left arm.  In 
March 2003, his blood pressure was 132/96.  On April 1, 2003, 
his blood pressure was 140/95.  On April 3, 2003, the veteran 
underwent an exercise treadmill test.  His baseline blood 
pressure was 148/100.  After one minute it was 130/70.  After 
three minutes it was 134/80.  After five minutes it was 
130/90.  On April 23, 2003, it was 130/85.  In June 2003, it 
was 120/100.  In October 2003, it was 120/76.  In January 
2004, June 2004, and July 2004, it was 120/74.  In November 
2004, it was 130/80.  In March 2005, it was 130/90.  In April 
2005, it was 120/82.  In May 2005, it was 116/70.  In June 
2005, it was 138/94.  In September 2005, it was 128/80.  In 
November 2005, it was 126/78.  In February 2007, it was 
144/98 and 128/90.  Upon VA examination, in February 2007, 
the examiner noted that it appeared from the record that the 
veteran's blood pressure was controlled.  His blood pressure 
was recorded at 122/82, 118/80, and 118/80.  

The aforementioned evidence demonstrates that the veteran's 
diastolic pressures approached 100 only on three occasions 
throughout the pendency of this appeal.  As for his systolic 
readings, none of the above-noted readings reflect a reading 
over 160.   Additionally, although the veteran's hypertension 
currently requires medication for its control, there is no 
evidence of a history of diastolic pressures above 100.  
Accordingly, an initial compensable evaluation for the 
veteran's service-connected hypertension under Diagnostic 
Code 7101 is not warranted.

Cervical Spine
The veteran's cervical spine disability has been rated as 
noncompensable, prior to June 9, 2005; thereafter, it has 
been rated as 10 percent for disabling.  There is no medical 
evidence of record that the veteran has intervertebral disc 
disease.  Rather, the January 2003 and February 2007 VA 
examiners have diagnosed the veteran as having a cervical 
spine strain.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5290 provided for ratings 
based on limitation of motion of the cervical spine.  A 10 
percent rating was provided for slight limitation of motion 
of the cervical segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

As noted, the veteran's cervical spine disability has 
initially been rated as noncompensable, prior to June 9, 
2005; thereafter, it has been rated as 10 percent for 
disabling.  Upon review of the medical evidence of record, 
the Board finds that an initial disability rating of 10 
percent is warranted for the veteran's cervical spine 
disability under Diagnostic Code 5290 due to slight 
limitation of motion.  Upon VA examination in January 2003, 
the veteran demonstrated lateral flexion limited to 
40 degrees and rotation limited to 55 degrees, bilaterally.  
Consequently, the veteran has demonstrated slight limitation 
of motion such as to warrant an initial disability rating of 
10 percent under Diagnostic Code 5290, as in effect prior to 
September 26, 2003.

Accordingly, the matter currently before the Board is whether 
the veteran is entitled to an initial disability in excess of 
10 percent for his cervical spine disability.  With respect 
to Diagnostic Code 5290, in order to warrant a disability 
rating in excess of 10 percent the evidence must show that 
the veteran's cervical spine disability is productive of 
moderate disability due to limitation of motion of the 
cervical spine.  In that regard, the Board notes that upon VA 
examination in January 2003, flexion and extension were 
better than normal; flexion was to 65 degrees and extension 
was to 55 degrees.  Range of motion of the cervical spine was 
only limited in lateral flexion to 40 degrees and rotation to 
55 degrees.  It is further noted that there was no pain, 
fatigue, weakness, or incoordination demonstrated on repeat 
testing.  In July 2005, range of motion testing demonstrated 
within normal limits cervical flexion, extension, and 
rotation; only lateral flexion was limited.  Right lateral 
flexion was limited by pain by 50 percent and left lateral 
flexion was limited by pain by 75 percent.  Upon VA 
examination in February 2007, flexion was to 45 degrees; 
after five repetitions, flexion was limited to 35 degrees due 
to pain.  Extension was to 35 degrees; upon repetitive motion 
extension was limited to 30 degrees due to pain.  Lateral 
flexion was to 30 degrees, bilaterally, with pain at zero 
degrees.  Rotation was to 30 degrees, bilaterally, with pain 
at zero degrees.  The examiner noted that there was no 
additional limitation of motion with repetitive motion or 
lack of endurance.  Even when taking into account DeLuca 
factors, additional limitation of motion due to pain and 
repetitive motion, the aforementioned findings do not 
represent moderate limitation of motion, nor were they 
described by the examiner as such.  The aforementioned 
findings to not rise to a level of moderate limitation of 
motion of the cervical spine.  Thus, the Board finds that the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5290, as in effect prior to September 26, 
2003, have not been met.

Applying the amended criteria set forth above, the Board also 
finds that the amended criteria for a rating in excess of 10 
percent for the veteran's service-connected cervical spine 
disability have not been met.  As set forth above, range of 
motion testing demonstrated that the veteran's cervical spine 
symptomatology does not fall within the criteria for a rating 
in excess of 10 percent.  The veteran's cervical spine 
disability has never been shown to have been manifested by 
forward flexion of less than 30 degrees or a combined range 
of motion of the cervical spine less than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, so as to warrant a 
20 percent disability rating under either the former or 
current rating criteria.   As mentioned, flexion has been 
limited, at its worst, to 30 degrees and the combined range 
of motion was 185 degrees upon VA examination in February 
2007.  

The Board has also considered whether separate ratings may be 
assigned based on neurological deficit.  The veteran, 
however, has not demonstrated any neurological deficits 
attributable to his cervical spine disability.  In January 
2003, the veteran submitted to nerve conduction studies and a 
needle electromyography examination, which demonstrated 
normal findings.  There was no electrophysiological evidence 
of cervical radiculopathy, brachial plexopathy, or other 
entrapment neuropathy affecting the right arm.  At that time, 
sensory and motor function examinations were normal in the 
upper extremities and vibratory sign was negative.  Deep 
tendon reflexes were 2+, bilaterally, in the biceps.  There 
was no tenderness to palpation in the cervical spine.  A June 
9, 2005 clinic note indicates that the veteran presented with 
complaints of right neck and upper back pain and stiffness, 
which radiated to his ear and head.  An associated radiology 
report demonstrated no evidence of traumatic or arthritic 
change.  In July 2005, the veteran underwent physical 
therapy.  Motor strength was 5/5 and deep tendon reflexes 
were 2+, bilaterally, in the biceps and brachioradialis.  
Sensation was intact to light touch, and there was no 
tingling or numbness in the upper extremity.  Upon VA 
examination in February 2007, there was no evidence of muscle 
spasm or tenderness in the neck and the veteran did not 
report any radicular pain during range of motion testing.   
In light of this evidence, additional separate ratings are 
not warranted for neurological defects.  

Based on the foregoing, the Board finds that the veteran's 
cervical spine disability warrants an initial rating of 10 
percent; however, the criteria for an initial rating in 
excess of 10 percent for the veteran's service-connected 
cervical spine disability have not been met under either the 
former or current rating criteria.

Knees
The veteran was initially awarded service connection for 
bilateral knee chondromalacia with degenerative changes, 
which was held to be noncompensable under Diagnostic Code 
5014, which rates the disability on limitation of motion of 
the affected part as degenerative arthritis (Diagnostic Code 
5003).  As of February 21, 2007, the veteran's service 
connected bilateral knee chondromalacia with degenerative 
changes was separated into two distinct disabilities and he 
was awarded a 10 percent disability rating for right knee 
chondromalacia with degenerative changes and a 10 percent 
disability rating for left knee chondromalacia with 
degenerative changes.  The veteran appeals the assigned 
disability ratings throughout the pendency of this appeal.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2007).

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling. 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

A review of the evidence of record demonstrates that the 
veteran should have received separate disability ratings for 
his right knee chondromalacia with degenerative changes and 
his left knee chondromalacia with degenerative changes, 
effective March 1, 2003, as of his discharge from service.  
The record reflects that the veteran was initially granted 
service connection for bilateral knee chondromalacia with 
degenerative changes and assigned a single 10 percent 
disability rating.  The medical evidence, however, 
demonstrates degenerative joint disease in both knees and 
complaints of painful motion, prior to February 21, 2007.  
Significantly, upon VA examination in January 2003, the 
veteran presented with complaints of pain on motion and there 
was objective evidence of degenerative joint disease in both 
knees.  In view of the fact that there is chondromalacia with 
degenerative changes in both knees and the veteran has 
presented with complaints of pain on motion, the record 
establishes the presence of periarticular pathology 
productive of painful motion.  DeLuca v Brown, 8 Vet. App. 
202 (1995).  Accordingly, an initial disability rating of 10 
percent is warranted for the veteran's right knee 
chondromalacia with degenerative changes and an initial 
disability rating of 10 percent is warranted for the 
veteran's left knee chondromalacia with degenerative changes 
under 38 C.F.R.38 C.F.R. § 4.59.

The veteran, however, is not entitled to an initial 
disability rating in excess of 10 percent for either his 
right knee chondromalacia with degenerative changes or his 
left knee chondromalacia with degenerative changes.  In 
January 2003, the veteran exhibited full range of motion in 
both knees, from zero to 140 degrees.  As to DeLuca 
considerations, the examiner indicated that there was no 
pain, fatigue, weakness, or incoordination on repeat testing.  
In February 2007, the veteran exhibited full range of motion 
in the right knee.  The examiner noted repetitive motion and 
pain limited right knee flexion to 125 degrees.  Range of 
motion of the left knee was from zero to 135 degrees.  The 
examiner noted repetitive motion and pain limited left knee 
flexion to 125 degrees.  With respect to DeLuca the examiner 
asserted that there was no additional loss in range of motion 
against resistance or repetition, or impaired endurance.  
There was also no recommendation for further loss of range of 
motion due to painful motion, weakness, impaired endurance, 
instability, incoordination, or during flare-ups.  The 
veteran was diagnosed as having right knee minimal 
degenerative joint disease and left knee mild degenerative 
joint disease.  The aforementioned findings do not more 
nearly approximate or equate to flexion limited to 45 degrees 
or extension limited to 10 degrees, the criteria for 
increased or separate disability ratings under Diagnostic 
Codes 5260 and 5261, considering 38 C.F.R. § 4.40, 4.45, and 
4.59.  

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of ligament laxity or instability.  In 
January 2003, the VA examiner opined that medial and 
collateral ligaments were stable.  Furthermore, Lachman's and 
McMurray's testing was negative.  Upon VA examination in 
February 2007, there was no evidence of instability and 
patellar inhibition and Drawer testing was negative in both 
knees.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee chondromalacia with degenerative 
changes and his left knee chondromalacia with degenerative 
changes disabilities each warrant separate 10 percent 
disability ratings throughout the pendency of this appeal.  
His right and left knee disabilities, however, do not warrant 
more than the currently assigned initial rating of 10 percent 
at any time during the course of the appeal.  The evidence 
does not show that the veteran's right knee or his left knee 
evaluations should be increased for any separate period based 
on the facts found during the whole appeal period.  
Fenderson, 12 Vet. App. at 125.  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable disability rating for 
hypertension is denied.

Entitlement to an initial compensable disability rating, 
prior to June 9, 2005, of 10 percent is granted.

Entitlement to an initial disability rating in excess of 10 
percent for a cervical spine disability is denied.

Prior to February 21, 2007, entitlement to an initial 
disability rating of 10 percent for right knee chondromalacia 
with degenerative changes is granted. 

Prior to February 21, 2007, entitlement to an initial 
disability rating of 10 percent for left knee chondromalacia 
is granted. 

Entitlement to an initial disability rating in excess of 10 
percent for right knee chondromalacia with degenerative 
changes is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee chondromalacia with degenerative 
changes is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


